Citation Nr: 1128956	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a gum disorder (gingivitis), to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by joint pain (other than of the left knee and lumbar spine), to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by a skin rash, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by breathing problems, cough, headaches, and a sinus problem, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD manifested by memory loss, depression, flashbacks, and nightmares, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim of service connection for post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for a disability manifested by left knee pain, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a disability manifested by lumbar pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to July 1991, and had periods of active duty for training (ACDUTRA), including from July 1985 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Nashville RO.  In January 2006, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  The case was previously before the Board in January 2009, when the issues on appeal included service connection for a tooth disorder and whether new and material evidence has been received to reopen the claims of service connection for disabilities manifested by left knee pain and lumbar pain, both to include as due to undiagnosed illness.  The January 2009 Board decision decided on the merits the tooth disorder claim and reopened and remanded for additional development and de novo review the claims of service connection for left knee and lumbar spine disabilities.  The remaining claims were also remanded for additional development.  

The matters of service connection for disabilities manifested by left knee pain and lumbar pain are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An August 1994 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for gum bumps on the basis that there was no diagnosis to show onset of a chronic disease or disability manifested as rash of mouth during active duty; a September 1995 rating decision (issued prior to the September 1995 statement of the case (SOC) from which the Veteran failed to perfect his appeal of the August 1994 rating decision) continued the denial of service connection for bumps on gums on the basis that bumps on gums existed prior to active duty and were not shown to have been permanently aggravated by active service; a May 1997 rating decision also continued the denial of service connection for a gum disorder (claimed as bleeding gums) including due to an undiagnosed illness on the basis that bleeding gums were due to a known clinical diagnosis (gingivitis) which is not a compensable disability (and which pre-existed service).  

2.  Evidence received since the May 1997 rating decision does not tend to show that the Veteran's bleeding gums are due to underlying pathology (other than gingivitis) that is compensable; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a gum disorder; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed May 2000 Board decision denied service connection for joint pain (other than of the left knee and lumbar spine), to include as due to undiagnosed illness), essentially on the basis that such disability was not shown.

4.  Evidence received since the May 2000 rating decision does not tend to show that the Veteran has a chronic disability manifested by joint pain (other than of the left knee and lumbar spine); does not relate to the unestablished fact necessary to substantiate the claim of service connection for disability manifested by joint pain (other than of the left knee and lumbar spine); and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed May 2000 Board decision denied service connection for skin rash (including as due to undiagnosed illness), essentially on the basis that the Veteran's skin rash was due to the known clinical diagnosis of acneform type dermatitis, and was not shown to be related to his service.

6.  Evidence received since the May 2000 rating decision does not tend to show that the Veteran's skin rash is due to undiagnosed illness, or is otherwise related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for skin rash; and does not raise a reasonable possibility of substantiating such claim.

7.  An unappealed May 2000 Board decision denied service connection for a disability manifested by fatigue, essentially on the basis that the Veteran's complaints of fatigue and tiredness were not shown to be related to his service (including in the Persian Gulf), and he was not shown to have had any incapacitating episodes of such illness.  

8.  Evidence received since the May 2000 Board decision does not tend to show that the Veteran's fatigue is due to undiagnosed illness, or is otherwise related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for fatigue; and does not raise a reasonable possibility of substantiating such claim.

9.  An unappealed May 2000 Board decision denied service connection for a disability manifested by breathing problems, cough, headaches, and a sinus problem (including as due to undiagnosed illness), essentially on the basis that such symptoms were associated with a known clinical diagnosis of chronic sinusitis which was unrelated to service.  

10.  Evidence received since the May 2000 Board decision does not tend to show that the Veteran's complaints of breathing problems, cough, headaches, and a sinus problem are due to undiagnosed illness, rather than to sinusitis or are otherwise related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a disability manifested by breathing problems, cough, headaches, and a sinus problem; and does not raise a reasonable possibility of substantiating such claim.

11.  An unappealed May 2000 Board decision denied service connection for a psychiatric disability other than PTSD manifested by memory loss, depression, flashbacks, and nightmares, essentially on the basis that such symptoms were due to the known clinical diagnosis of paranoid schizophrenia which was unrelated to his service.  

12.  Evidence received since the May 2000 Board decision does not tend to show that a psychiatric disability other than PTSD (and manifested by memory loss, depression, flashbacks, and nightmares) is due to undiagnosed illness, or is otherwise related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability other than PTSD manifested by memory loss, depression, flashbacks, and nightmares; and does not raise a reasonable possibility of substantiating such claim.

13.  An unappealed May 2000 Board decision denied service connection for PTSD, based essentially on a finding that the Veteran did not have PTSD.

14.  Evidence received since the May 2000 rating decision does not tend to show that the Veteran has PTSD; does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a gum disorder (gingivitis) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been received, and the claims of service connection (including as due to an undiagnosed illness) for a disability manifested by joint pain (other than of the left knee and lumbar spine); a disability manifested by a skin rash; a disability manifested by fatigue; a disability manifested by breathing problems, cough, headaches, and a sinus problem; PTSD; and a psychiatric disability (other than PTSD) manifested by memory loss, depression, flashbacks, and nightmares may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Board's January 2009 remand noted there was a Kent notice deficiency (as the Veteran was not advised of the bases for the prior denial of his claims).  Corrective notice was sent in March 2009, and together with earlier notice in October 2003 provided the Veteran notice that was essentially VCAA and Kent-compliant.  This matter was then readjudicated (See April 2010 supplemental statement of the case (SSOC)), (curing the notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice in this case was less than adequate.

Given that the claims to reopen are being denied, whether or not the Veteran received timely notice regarding disability ratings and effective dates of award as to those disabilities is moot.  (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  Regardless, the March 2009 letter provided such notice.

The Veteran's service treatment records (STRs), private and VA treatment records, and VA examination reports are associated with his claims file.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any further pertinent evidence that is outstanding.  (In a May 2010 statement he stated that he did not have any additional evidence regarding his appeal.)  VA has met its assistance obligations in this matter.

Legal Criteria, Evidence and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Generally, a Board decision or a rating decision denying a claim for VA benefits that has become final may not be reopened or allowed based on evidence of record at the time of such decision.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic diseases (including arthritis and psychosis), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis and psychosis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran served in the Southwest Asia theater of operations from February 1991 to June 1991.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only three illnesses as medically unexplained chronic multi-symptom illnesses; therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue syndrome, fibromyalgia, and IBS as currently meeting this definition.  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gum Disorder

An August 1994 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for gum bumps essentially on the basis that such disability was not shown to be related to the Veteran's service.  A September 1995 rating decision (issued prior to the September 1995 statement of the case (SOC) following which the Veteran failed to perfect an appeal of the August 1994 rating decision) continued the denial of service connection for bumps on gums on the basis that bumps on gums existed prior to active duty and were not shown to have been permanently aggravated by active service.  A May 1997 rating decision also continued the denial of service connection for a gum disorder/bleeding gums, including due to an undiagnosed illness, finding that such disability was not a compensable one, and pre-existed service.  The May 1997 rating decision is final as the Veteran's July 1998 substantive appeal withdrew this matter from appeal (he did not include the claim as one of the enumerated claims which he was appealing).  See 38 U.S.C.A. § 7105.  

Accordingly, new and material evidence must be submitted to reopen the claim.  Notably, the prior August 1994 and September 1995 rating decisions are also final because the Veteran did not perfect his appeal after the September 1995 SOC was issued.  

The evidence of record at the time of the May 1997 rating decision included the Veteran's STRs and VA and private treatment records.  The STRs show complaints of bumps on gums in September 1989 (during reserve service, prior to active duty) and in December 1990 when wearing gas mask.  They include a May 1991 Report of Medical History for redeployment which notes a history of gum problems that started in December after wearing a gas mask and an examination report which notes the Veteran's complaint of receding gums.  Postservice VA treatment records include a September 1992 complaint of bleeding and receding gums and a diagnosis of gingivitis.  Private treatment records show complaint of blisters in mouth and gums in February 1992; a December 1992 note of questional oral lesions, "questionably viral in origin;" and a January 1993 note that the Veteran was to see a "gum specialist."  

Evidence received since the May 1997 rating decision includes VA treatment records, which are silent as to gum complaints, and the Veteran's January 2006 hearing testimony before a Decision Review Officer (DRO) in which he claims that he did not have dental problems prior to service, that his dental problems started during service, and that he now has receding gums.

The VA clinical records associated with the claims file, while new, are not material because they do not pertain to gum complaints or treatment.  They do not suggest a relationship between the gum problems for which the Veteran sought treatment in service and his current complaints of receding gums.  Furthermore, records of ongoing dental treatment for receding gums (reported by the Veteran at the January 2006 hearing) could not serve to substantiate a claim for service connection of a dental disability for compensation purposes as dental caries, gingivitis and periodontitis are not compensable disabilities.  See Simington v. West, 11 Vet. App. 41, 44 (1998).  
In fact, nothing received since the May 1997 rating decision shows, or suggests, that the Veteran has a gum disability other than gingivitis for which compensation is payable.  See 38 C.F.R. § 4.150.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a gum disorder may not be reopened.  38 C.F.R. § 3.156.

Disability manifested by Joint Pain (Other Than of the Left Knee and Lumbar Spine); Skin Rash; Fatigue; Breathing Problems, Cough, Headaches, and a Sinus Problem; and PTSD and a Psychiatric disability (Other than PTSD)

An unappealed May 2000 Board decision denied service connection for disabilities manifested by painful multiple joints (to include other than the left knee and lumbar spine), skin rash, PTSD, memory loss, depression, flashbacks, nightmares, breathing problems, headaches, cough, sinus problems, and fatigue.  That decision is also final.  38 U.S.C.A. § 7104.

The May 2000 Board decision denied service connection for joint pain to include other than the left knee and lumbar spine (including as due to undiagnosed illness), essentially on the basis that such disability was not shown.  This determination was based on STRs, August 1995 VA examination reports, and VA treatement records.  The STRs showed complaints of right knee pain in September and November 1985, low back pain in September 1989 and March 1991, and shouler and neck pain in March 1991.  August 1995 VA general medical, orthopedic and systemic examination reports noted the Veteran's complaints of recurrent pain in the back, elbows, shoulders and knees which he claimed started in the Persian Gulf and provided diagnoses of recurrent joint pains, etiology unknown.  [As discussed further in the Remand below, a January 2009 Board decision found that new and material evidence had been received with respect to the claims of service connection for a disability(ies) manifested by left knee and lumbar pain, reopened these claims and remanded them for additional development.]

Service connection for skin rash was denied by the May 2000 Board decision on the basis that such disability was associated with a known clinical diagnosis of acneform type dermatitis which was unrelated to service.  This determination was based on STRs, private and VA treatement records, August 1995 VA general medical and dermatological examination reports, and a March 1997 statement from the Veteran's wife.  The STRs showed complaints of bumps on penis and diagnosis of dermatitis of the external genitalia in November 1985, rash on chest and legs diagnosed as allergic dermatitis in November 1987, a diagnosis of pseudofolliculitis barbae in May 1988 and December 1990, hives and rash on back and shoulders diagnosed as contact dermatitis in November 1990, and a May 1991 notation of rash covering his body which started in February/March 1991 and skin infection.  Private records show treatment for rash on the face and chest with an assessment of possible fungal infection.  VA treatment records show continued treatment for skin complaints.  The August 1995 VA general medical examination report notes a rash over the shoulders, upper back, scapula, neck and forehead area and includes a diagnosis of acneform type dermatitis, etiology unknown.  The dermatological examination report also notes a rash over the back, upper shoulders, neck and forehead and includes a diagnosis of dermatitis, acneform in appearance, etiolgy unknown.  In a March 1997 statement, the Veteran's wife reported that he suffered from burning sensations of the skin and skin rashes which he did not have prior to Desert Storm.  

The May 2000 Board decision denied service connection for fatigue because the examiners did not relate the diagnosed fatigue and tiredness to the Veteran's service in the Persian Gulf and the medical evidence did not show that he suffered from a debilitating fatigue, cognitive impairments or a combination of other signs or symptoms which wax and wane, but resulted in periods of incapacitation of at least one, but less than two weeks per year, or symptoms controlled by continuous medication such to meet the criteria for a 10 percent rating.  This determination was based on STRs, post service private and VA treatment records, and August 1995 VA general medical and neurological examination reports.  The STRs do not show any complaints of or treatment for fatigue.  The initial post service complaint of fatigue was in a March 1994 VA treatment report.  Subsequent VA treatment records also note the Veteran's complaint that his medication makes him sleepy/drowsy.  The August 1995 VA general medical and neurological examination reports note the Veteran's complaint of tiredness and fatigue since his return from the Persian Gulf and include diagnoses of recurrent tiredness and fatigue, etiology unknown.  

Service connection for a disability manifested by breathing problems, cough, headaches, and a sinus problem (including as due to undiagnosed illness) was denied by the May 2000 Board decision on the basis that such symptoms have been associated with a known clinical diagnosis of chronic sinusitis which was unrelated to service.  This determination was based on STRs, postservice private and VA treatment records, and August 1995 VA general medical, systemic, and neurological examination reports.  The STRs show that the Veteran was treated for recurrent complaints of cough, headache, congestion and sore throat, and that the diagnoses included flu syndrome in October 1985, viral syndrome in December 1985, allergic sinusitis in May 1989, upper respiratory infection in August 1989, tension cephalagia probably secondary to a chronic viral syndrome also in August 1989, sinus cold in December 1990, and sinusitis in January 1991.  A May 1991 redeployment examination report notes that the Veteran reported no history of sinusitis, shortness of breath, a chronic cough, or frequent or severe headaches and the physician's summary notes that headaches and sinus resolved with medication.  Postservice private and VA treatment records show that such complaints continued after discharge.  Private treatment records show clinical findings of right otitis media, left serous otitis and bronchitis in August 1992 and headache, possible sinus pressure syndrome versus a cluster headache, in December 1992.  Similarly, VA treatment records include diagnoses of sinusitis in March 1994, August 1994, and June 1995 and an assessment of allergic rhinitis and sinusitis in May 1994.  August 1995 VA general medical and systemic examination reports show diagnoses of chronic sinusitis and the neurological examination found that the Veteran's complaints of recurrent frontal and occipital headaches were more associated with chronic sinusitis.  

Finally, the May 2000 Board decision denied service connection for PTSD because such diagnosis was not shown and for a psychiatric disability other than PTSD manifested by memory loss, depression, flashbacks, and nightmares, essentially on the basis that such symptoms were associated with the known clinical diagnosis of paranoid schizophrenia or were not objectively confirmed by medical evidence and paranoid schizophrenia was unrelated to service.  This determination was based on STRs, post service private and VA treatment records and August 1995 VA psychiatric examination.  

The STRs are silent for mental health complaints or treatment.  Initial post service treatment for mental health complaints was in March 1994 when the Veteran presented with complaints of rage, insomnia, flashbacks and depression.  VA mental health assessments in 1994 were "rule out schizoaffective disorder versus paranoid schizophrenia," "rule out underlying schizophrenia, paranoid type versus paranoid disorder," anxiety disorder, paranoid schizophrenia, and personality disorder.  The August 1995 VA general medical examination report notes a diagnosis of history of paranoid schizophrenia.  The August 1995 psychiatric examintion report notes that the Veteran initially reported that he did not know the onset of his rages than reported that they started during Desert Storm.  The diagnosis was paranoid schizophrenia, chronic.  

Records received since the May 2000 Board decision include 1996 to 2004 VA treatment notes, a May 2004 VA examination report, and the transcript of a January 2006 hearing before a DRO.  The VA treatment notes show continued complaints of multiple joint pain; skin rash; complaints of "chronic weakness and fatigue;" sinus problems, headaches, and coughing; and "violent rages," memory problems and depression.  They include notations of history of polyarthralgias, acute dermatitis, chronic fatigue, acute sinusitis, allergic rhinitis, depression, mood disorder versus psychosis, major depression.  A December 1996 psychiatric hospitalization report notes that the Veteran reported being depressed and angry since 1994 when it was declared that he had a child with another woman whom he lived with before marriage.  A February 1999 treatment report (in connection with his complaints of chronic and recurent sinusitis and rash) includes the following, "in regards the Perisan Gulf Syndrome [PGS] being a cause for these and other symptoms it is in question.  The diagnosis of PGS is one of exclusion and all possible reasons for his maladies are as yet unexplored including psychogenic causes for his complaints."  

The May 2004 VA examination report notes the Veteran's history of depression and anxiety, headaches, chronic sinus congestion and frequent sore throats, shortness of breath, occasional cough, pain about the fingers, left knee pain, low back pain, and skin rash.  The diagnoses were depression and anxiety, history of rhinitis and sinusitis, tinea cruris, and mixed headaches - stress and sinus.  [The diagnoses also included early ddd (degenerative disc disease) lumbar spine and left knee early djd (degenerative joint disease) with small spur anterior patella.  As claims pertaining to these entities were reopened and remanded for further development by the Board in January 2009.  They are the subject of the remand below.]

At the January 2006 DRO hearing, the Veteran testified that he experiences memory problems, nightmares, and takes medication including for depression.  He reported that his sinus headaches, sinus drainage and recurring skin rash initially started in service and is currently treated by VA.  He also reported that he was told by his physician that his coughing is related to shortness of breath.  He testified that his fatigue started in service and that he now feels tired all the time.  Finally, the Veteran claimed that his joints ache and that his shoulder was hurting at the time of the hearing.  

The claims were previously denied because (1) the evidence did not show a disability manifested by joint pain; (2) skin rash, diagnosed as acneform type dermatitis, was unrelated to service; (3) fatigue and tiredness were unrelated to service and had not been manifested to a compensable degree; (4) breathing problems, cough, headaches, and a sinus problem were associated with chronic sinusitis and were unrelated service; (5) PTSD was not diagnosed; and (6) a psychiatric disability (other than PTSD) manifested by memory loss, depression, flashbacks, and nightmares had been diagnosed as paranoid schizophrenia which was unrelated to service (or had not been confirmed).  Thus, for evidence received since the May 2000 Board denial to be new and material as to these issues, it must (as the Veteran has been advised,) relate to the unestablished facts noted.

The additional records, testimony and statements received since May 2000 are new evidence only to the extent that they were not previously of record and were not considered by the Board in May 2000.  However, they are not material, as they do not address the unestablished facts necessary to substantiate the Veteran's  claims.  None of the evidence received since May 2000 is new evidence that relates his claimed disabilities to service, including in the Persian Gulf or shows a diagnosis of PTSD.  The Veteran's own statements and testimony relating to his claimed disabilities and expressing his belief he has PTSD are cumulative and redundant, and are not new evidence.  See also Shade v. Shinseki, 24 Vet. App. 110 at 122, citing Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay statements are not competent evidence as to medical matters).  In light of the foregoing, the Board must find that new and material evidence raising a reasonable possibility of substantiating the Veteran's claims of service connection for disabilities manifested by painful multiple joints (other than of the left knee and lumbar spine); skin rash; fatigue; a disability manifested by breathing problems, headaches, cough, and sinus problems; PTSD; and a psychiatric disability (other than PTSD) manifested by memory loss, depression, flashbacks, and nightmares has not been received, and that such claims may not be reopened.

Records received since the May 2000 Board decision include 1996 to 2004 VA treatment notes, a May 2004 VA examination report, and the transcript of a January 2006 hearing before a DRO.  Although the Veteran reiterated his contention that he suffers from PTSD as a result of witnessing "destruction and bodies" as a result of bombing in the 1970's (notably, the Veteran's active duty service was November 1990 to July 1991), the clinical evidence continues to be silent for a diagnosis of PTSD.  Therefore, the evidence in that matter is not material.  


ORDER

The appeal to reopen a claim of service connection for gum disorder (gingivitis) is denied.

The appeal to reopen claims of service connection for a disability manifested by joint pain (other than of the left knee and lumbar spine); a disability manifested by a skin rash; a disability manifested by fatigue; a disability manifested by breathing problems, cough, headaches, and a sinus problem; PTSD and a psychiatric disability other than PTSD manifested by memory loss, depression, flashbacks, and nightmares is denied.
REMAND

Regarding the claims of service connection for left knee and lumbar spine disabilities, the January 2009 Board remand stated the following:

As noted, the Veteran had a period of ACDUTRA for basic training from July to December 1985.  From November 1990 to July 1991 he was on active duty and spent four months in Southwest Asia.  His STRs also include pertinent records dated in August and September 1989 which suggest that he may have been on ACDUTRA.  However, the nature of his service at such times has not been verified.  Such verification is necessary.

In this regard, it is noteworthy that insofar as the Veteran's ACDUTRA service was as a member of the National Guard, such service is in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  For the Veteran's service in the National Guard only periods of federalized service, if any, are qualifying service for the purpose of VA compensation benefits.  Thus, whether the Veteran's service was "federalized" service is a critical threshold question.  Accordingly, the January 2009 Board remand requested the RO to "obtain service department verification of the Veteran's duty status in August and September 1989 (when the STRs noting knee and low back complaints were generated)."  

In April 2009, the RO received the Veteran's service personnel records which do not include his August and September 1989 service dates.  There does not appear to have been any attempt to seek verification of whether the Veteran's duty status specifically in August and September 1989 was federalized service (qualifying for VA compensation benefits).  Therefore, the development to date has been non-responsive to the Board's remand instructions.

The Board also finds that the report of the Veteran's December 2009 VA examination for his left knee and low back is inadequate.  The examiner stated that the issue of whether the Veteran's left knee and low back disabilities are related to service cannot be resolved "without resort to mere speculation" because the "Veteran has lumbago (low back pain without radiographic evidence of disease) and a perimeniscal cyst.  He contends that they had their onset during his time of service.  Unfortunately, his C-file [claims file] on my review did not contain information to confirm or dispute their onset during his time of service.  Thus, the contention seems to be their time of onset, and I cannot confirm or deny that they had their onset during his service without resort to mere speculation."  However, the examiner did not address the complaints and findings regarding the Veteran's left knee and low back noted in the Veteran's service records (as specifically instructed by the Board in the December 2009 remand) or the finding of left knee degenerative joint disease and low back degenerative disc disease noted on VA X-ray evaluation in conjunction with the May 2004 VA examamination.  Hence, another examination to secure a nexus opinion is necessary.

Notably, the Court has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  However, it must be clear from some combination of the examiner's opinion and the analysis of the record that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Because action ordered in the Board's January 2009 Remand was not completed, this matter must be remanded, once again for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain service department verification of the Veteran's duty status in August and September 1989 (when the STRs noting knee and low back complaints were generated).  Specifically, the RO should verify if such service was federalized service (and qualifying for VA benefits) as a member of the National Guard (to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505).  It is imperative that this development be completed before further development in these matters is sought.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current low back and left knee disabilities.  The examining physician must review the Veteran's claims file (to include this remand) in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions as to the following:

(a)  Is the Veteran's left knee degenerative joint disease at least as likely as not related to his service, to include the complaints and findings noted therein?

(b)  Is the Veteran's low back degenerative disc disease at least as likely as not related to his service, to include any injury, complaints, and findings noted therein?

The examiner must explain the rationale for all opinions given.

3.  The RO should then re-adjudicate these matters.  If either denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


